                            UNITED STATES DISTRICT COURT
                                        for the
                               DISTRICT OF NEW MEXICO

JUAN FRANCISCO QUINTANILLA, JR.,                  ]
                                                  ]
                                Plaintiff,        ]
                                                  ]
       vs.                                        ]   Case No. 2:20-CV-01264-KRS
                                                  ]
KILOLO KIJAKAZI,                                  ]
Acting Commissioner of Social Security,1          ]
                                                  ]
                               Defendant.         ]

                                              ORDER

    Plaintiff’s Stipulated Motion for Fees Under the Equal Access to Justice Act (EAJA) is

GRANTED.

    Defendant shall pay Plaintiff $2,152.80 in attorney fees. Payment of this amount shall

constitute a complete release from and bar to any and all claims Plaintiff may have relating to

EAJA fees in connection with this action. However, the EAJA award is without prejudice to

Plaintiff’s attorney’s right to seek attorney fees pursuant to Social Security Act § 206(b), 42

U.S.C. § 406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1)(2006).

    Under Astrue v. Ratiff, 130 S.Ct 2521, 2528-29 (2010), EAJA fees awarded by this Court

belong to the Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C. §

3716(c)(3)(B)(2006)). This Court therefore orders the EAJA fees to be paid to Plaintiff. If, after

receiving the Court’s EAJA fee order, the Commissioner (1) determines the Plaintiff has

properly assigned his right to EAJA fees to his attorney; (2) determines that Plaintiff does not

1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).

                                             Page 1 of 2
owe a debt that is subject to offset under the Treasury Offset Program; and (3) agrees to waive

the requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to

Plaintiff’s attorney. However, if there is a debt owed under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act, and the

remaining EAJA fees after offset will be paid by a check made out to Plaintiff but delivered to

Plaintiff’s attorney.




                                                    ___________________________________
                                                    THE HONORABLE KEVIN R. SWEAZEA
                                                    United States Magistrate Judge

Respectfully Submitted:

Attorney for Plaintiff:

Approved via e-mail July 9, 2021
JAIME F. RUBIN, Esq.
Attorney for Francisco Quintanilla Jr.
P.O. Drawer 151
Truth or Consequences, NM 87901
575.894.3031 Fax: 575.894.3282
jrubin@zianet.com


Attorneys for Defendant:

FRED J. FEDERICI
Acting United States Attorney

s/ M. Thayne Warner
M. THAYNE WARNER
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
1961 Stout Street, Suite 4169
Denver, CO 80294-4003
(303) 844-2149
thayne.warner@ssa.gov


                                           Page 2 of 2
